Citation Nr: 1623234	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  13-10 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a kidney disorder.

2. Entitlement to service connection for gum disease, for purposes of compensation and obtaining VA treatment.

3. Entitlement to service connection for residuals of gall bladder removal, to include surgical scars.

4. Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as a hernia.

5. Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service with the U.S. Army from June 1966 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Clarification of Issues on Appeal

As noted above, the Veteran has filed a claim for a dental condition, specifically gum disease.  Service connection for a dental disorder is compensable under certain circumstances, but also raises a claim for service connection for outpatient dental treatment purposes.  Mays v. Brown, 5 Vet. App. 302 (1993).  In this case, Agency of Original Jurisdiction (AOJ) has denied the Veteran's dental claim for VA compensation purposes, but has not yet adjudicated the claim as one for dental treatment purposes.  Accordingly, the Board has limited its decision and review of the Veteran's dental condition claim to the entitlement for VA compensation purposes.  The issue of entitlement to service connection for dental treatment should be referred by the AOJ to the appropriate VA Medical Center for appropriate determination.

The issues of service connection for residuals of a gall bladder removal, GERD, and coronary artery disease, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran has not been diagnosed with a chronic kidney disorder at any point during the appeal period.

2. The Veteran has not been diagnosed with a dental disorder, to include gum disease, for which service-connected compensation is payable.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a kidney disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for entitlement to service connection for a dental disability, to include gum disease, for compensation purposes have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.381, 4.150, 17.161 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
  
The Veteran has been provided notice letters throughout the appeal that address all notice elements required as to the issues considered herein.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).
  
Service treatment records are associated with claims file.  All available post-service treatment records identified by the Veteran have also been obtained.  VA's duty to assist the Veteran in locating records has been satisfied.  The Veteran has been afforded a VA examination when warranted.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2015).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104 (West 2014).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Kidney Disorder

The Veteran maintains entitlement to service connection for a kidney disorder, noting that he would occasionally experience pain, which was never addressed during his military service.  He asserts that his doctor told him it is a slight urinary infection.

Significantly, however, the Veteran has not identified any competent medical records which may support a diagnosis of chronic kidney disorder at any point during the appeal period.  By contrast, the report of a March 2010 VA examination specifically finds there is no evidence of a chronic kidney disability.

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Even assuming arguendo that the Veteran experienced pain or other symptoms he attributes to a kidney disorder during service, such symptomatology is not germane in the absence of any resulting chronic disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).

Absent a diagnosis of a chronic kidney disorder at any point during the appeal period, the preponderance of the evidence weighs against the Veteran's claim, and the benefit-of-the-doubt rule does not apply.  Service connection for a kidney disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Gum Disease

The Veteran also seeks compensation for a dental disorder, claimed generally as gum disease.  

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, DCs 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  As noted above, the matter of eligibility for VA dental treatment has been referred to the AOJ for appropriate action and is not the subject of the Board's review.  Rather, the Board will address whether the Veteran is entitled to service connection for VA compensation purposes.

The Veteran has claimed service connection generally for gum disease, without further clarification of his contentions.  In addition, he has not identified any medical records regarding treatment for his claimed disability, noting only that the doctor is now deceased.  As noted above, replaceable missing teeth and periodontal gum disease may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 C.F.R. § 3.381.

In this case, there is no competent medical or dental evidence of loss of teeth due to loss of substance of the body of the maxilla or mandible due to bone loss through trauma or any other condition on which service connection could be allowed.  The Veteran has never at any time during the course of the appeal alleged incurring an injury to the mandible or maxilla.  In other words, none of the Diagnostic Codes, 9900 through 9916, apply in this case.

In sum, there is no competent medical evidence that the Veteran has any current dental disorder for which compensation is payable.  See 38 C.F.R. § 4.150.  Based on the foregoing, the Board concludes that there is no basis under the law for the award of service-connected VA disability compensation for a current dental disorder, claimed as gum disease.  Under these circumstances, the Board must deny the claim for service connection for gum disease, for compensation purposes.

In reaching the conclusions above the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a kidney disorder is denied.

Service connection for gum disease, for compensation purposes, is denied.


REMAND

The Veteran also seeks service connection for residuals of gall bladder removal, GERD, and coronary artery disease.  While the Veteran's contentions are somewhat vague, in his December 2010 notice of disagreement, he asserts exposure to herbicides when stationed in Korea.  Even though he does not specifically indicate which disabilities he claims are due to herbicide exposure, the Veteran discusses the "long term side effects on the human body."  As such, the Board will construe the Veteran's contentions broadly, and consider whether any or all of his claimed disabilities are due to herbicide exposure.

Effective February 24, 2011, Veterans who served in a unit determined by VA or the Department of Defense (DoD) to have operated in the Korean Demilitarized Zone (DMZ) between April 1, 1968, and August 31, 1971, are presumed to have been exposed to herbicides.  See 38 C.F.R. § 3.307(a)(6)(iv) (2015).  In the instant case, while the Veteran's personnel records indicate service in Korea during the requisite time period, his unit is not among those listed by VA or DoD as having operated in the Korean DMZ.  Importantly, when a Veteran claims herbicide exposure in Korea and his service was not in a unit determined to have operated in the DMZ, VA should send a request to the Joint Services Records Research Center (JSRRC) for verification of herbicide exposure.  See M21-1(IV)(ii)(1)(H)(4)(b).  As this development was not completed a remand is required.

Accordingly, the case is REMANDED for the following action:

1. Conduct the appropriate development regarding the Veteran's assertion of herbicide exposure during his service in Korea to include, but not limited to, requesting verification of such exposure from the JSRRC.  See M21-1(IV)(ii)(1)(H)(4)(b).

2. If, and only if, in-service herbicide exposure is verified, return the claims file to an appropriate VA examiner in order to obtain an addendum etiological opinion.  The entire claims file must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  If the examiner determines an additional physical examination of the Veteran would be beneficial, one is to be arranged.  Any clinically indicated testing and/or consultations must be performed.  Following a review of the claims file, and examination of the Veteran if conducted, the examiner is to address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's gall bladder removal, and any residuals thereof, had its onset or is otherwise etiologically related to his period of active service, to include herbicide exposure?

b. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's GERD and/or hernia had its onset or is otherwise etiologically related to his period of active service, to include herbicide exposure?

The examiner must offer a complete rationale for any opinion expressed, to include a discussion of the evidence and medical principles which led to the conclusions reached.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


